AMENDMENT TO
CONVERGYS CORPORATION 2008 LONG TERM INCENTIVE PLAN




Convergys Corporation (the "Corporation") maintains the Convergys Corporation
2008 Long Term Incentive Plan (the "Plan") and has reserved the right to amend
the Plan from time to time.




Recital




Whereas, the Compensation and Benefits Committee (the ·'Committee") of the Board
of Directors of Convergys Corporation approved awards on June 3, 2010 containing
terms specifying the effect of a change of control of the Corporation, and
authorized actions necessary to effect those awards. Therefore, the Corporation
hereby formally documents a Plan amendment regarding the Committee's authority
to specify the affect of a change of control on the award.




Amendment




Now therefore, a new Section 13.5 is added to the Plan reading as follows.




13.5     Notwithstanding any provision to the contrary specified in Section
13.1 above or in the second sentence of Section 13.3 above, the Committee shall
have the right to specify, in the terms of any award granted by the Committee
under the Plan, rules that set forth the effect of a Change of Control on such
award that differ from the Change of Control rules otherwise provided under
Section 13.1 above and under the second sentence of Section 13.3 above. If the
Committee exercises such discretion by prescribing in the terms of any award
granted under the Plan specific rules that concern the effect of a Change of
Control on such award, then, with respect to such award, the Change of Control
rules set forth in the terms of such award shall be controlling over (and render
null and void) the Change of Control rules set forth in Section 13.1 above and
the second sentence of Section 13.3 above.




IN ORDER TO ADOPT THIS PLAN AMENDMENT, the Assistant Secretary of the
Corporation, has caused its name to be subscribed to this Plan amendment on
January 28, 2011.




CONVERGYS CORPORATION
